 In the Matter of UNITED AIRCRAFT CORPORATION, CHANCE VOUGHTAIRCRAFT DIVISION, EMPLOYERandINTERNATIONAL UNION OF UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, CIO, PETITIONERCase No. 16-RC-310.Decided July 14,1949DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing in this case was held onMarch 15, 1949, at Dallas, Texas, before Elmer Davis, hearing officer.The hearing officer's rulings made at the hearing are free from prej -udicial error and are hereby affirmed'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act. ,2.InternationalAssociation ofMachinists,Lodge 1639, hereincalled the I. A. M., and International Brotherhood of Electrical Work-ers of America, Local Union No. 59, AFL, herein called the I. B. E. W.,intervened at the hearing.2The Petitioner, the I. A. M., and theIThe I. A. M. moved to dismiss the proceedings in this case on two grounds: (1) thependency of an unfair labor practice charge in Case No. 16-CA-130, and (2) that thePetitioner is "fronting"for its Local 893 which has not complied with the filing require-ments of the Act,and is not, therefore,the real party in interest.A complaint issued inCase No. 16-CA-130,and at the close of the hearing in connection therewith the TrialExaminer granted the Employer's motion to dismiss the complaint.The Board has thisday sustained the action of the Trial Examiner,and has dismissed the complaint.As thecharges are no longer pending,there is no present bar to an election on this ground, andthe Petitioner's request for oral argument in this issue is hereby denied.As for the"fronting"allegation,it appears that the Petitioner has issued,but is holding in abeyance,a charter for Local 893.The Local has no officers,has issued no membership cards, andhas collected no dues.We find that Local 893 is not in existence as a functioning labororganization and that the Petitioner is the real party in interest.Matter of Cribben itSexton Company,82 N. L. R. B. 1409.Accordingly,the I. A. M.'smotion to dismissis hereby denied.2Amalgamated Lithographers of America, Local No. 35, CIO, withdrew its motion tointervene at the hearing,after all parties stipulated to the exclusion of lithographersfrom the unit.The Employer committed itself to a consent election if this labor organiza-tion should file a petition and make a representative showing among the lithographers.85 N. L. R. B., No. 36.209 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.B. E. W. are labor organizations claiming to represent employeesof the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner and the I. A. M. seek plant-wide units.The I. BE.W. asks for two separate units, one for powerhouse employees, theother for maintenance electricians.The Employer, the Petitioner,and the I. A. M. stipulated as to the composition of the plant-wideunit, and all parties agreed to a self-determination election for power-house employees.The parties are in disagreement with respect to aseparate unit for the maintenance electricians.There are approximately 30 maintenance electricians at the Em-ployer's Grand Prairie, Texas, plant, the only one involved in this case.The Employer is engaged at this plant in the manufacture and assem-bly of aircraft.The maintenance electricians do all of the construc-tion,maintenance, and repair of electrical equipment at the plant.Much of the machinery used in the production processes is operated byelectricalmotors.There are three classifications of electricians, A,B, and C; Class A electricians alone must be licensed.The Employermaintains no apprenticeship system for electricians, but employeeshired as electricians must have a background of electrical work.Thereis a progressive promotion system for electricians, so that in the courseof time the Class B and Class C electricians may advance to the ClassA category.Although the maintenance electricians are under theover-all supervision of the superintendent of maintenance, their imme-diate supervisor is the electrical foreman.3The maintenance elec-tricians occasionally do nonelectrical maintenance jobs but_ spendapproximately 75 percent of their time on electrical maintenance workwhich is their principal employment.The Board has frequently found, especially in the aircraft indus-try, that maintenance electricians such as those herein involved con-stitute a distinct craft group that may be established as a separate unitfor the purposes of collective bargaining .4Accordingly, we shalldirect a separate election for maintenance electricians and, in accord-ance with the stipulation of the parties, a separate election for thepowerhouse employees.However, we shall make no final unit determi-'This foreman also supervises employees engaged in plumbing repair work.Matter of Hughes Aircraft Company, et al.,81 N.L. R. B. 867;Matter of LockheedAircraftCorporation,77 N. L.R. B. 507; andMatter of Consolidated Vultee Aircraft-'orporation,et al.,75 N. L. R. B.1276.. UNITED AIRCRAFT CORPORATION211nations at this time, but shall first ascertain the desires of the employeesas expressed in the elections hereinafter directed.We shall direct that the question concerning representation shallbe resolved by separate elections by secret ballot among the employeesat the Grand Prairie, Texas, plant of the Employer within the votinggroups described below :(1)All Class A, B, and C maintenance electricians and their help-ers, excluding clerical employees and supervisors 5 as defined in theAct.(2)All powerhouse employees, excluding clerical employees andsupervisors as defined in the Act.(3)All remaining hourly rated production, inspection, and main-tenance employees, including trainees, shipping, receiving, and fac-tory clerical employees, and production control and experimentalemployees, but excluding medical department employees, plant-pro-tection department employees, all main office and clerical employees,group leaders, laboratory technicians, lithographers, timekeepers,confidential clerks to supervisors, and supervisors as defined in theAct.5.The determination of representatives:The Employer is in the process of transferring its operations fromBridgeport, Connecticut, to Grand Prairie, Texas.At the time ofthe hearing, there were employed at the Grand Prairie plant slightlyover 3,000 employees in the voting groups established in this deci-sion sSubstantially full employment will be reached at the GrandPrairie plant in September 1949, and the full complement of 5,400employeeswill be at work by December 1949. According to reliableestimates in the record, there are now over 4,500 employees in theplant.All departments are functioning and no substantial change inthe operation of the plant is contemplated.At the hearing, the Employer contended that any election theBoard might direct be deferred until a representative group of em-ployees are at work in the Grand Prairie plant. In its brief, the Em-ployer argued that no election should be held until the transfer fromBridgeport is completed.The Employer conceded that the movingoperation would be completed by July 1, 1949.As that date willhave been-reached before elections can be held in this proceeding,and as a very substantial and representative number of employeesbAll parties stipulated that the two group leaders under the electrical foreman aresupervisors.GThis figure is about 350 less than the Employer's estimate made several months there-tofore.The record indicates that this lag would be made up in the 90 days following thehearing.857829-50-vol. 85-15 212DECISIONSOF NATIONALLABOR RELATIONS BOARD)are presently employed at the Grand Prairie plant, we see no reasonfor not directing immediate elections.'DIRECTION OF ELECTIONS 8As part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Sixteenth Region, and sub-iect to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations, among the employees in the voting groups de-scribed in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction ofElections, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause, and also excluding employees on strike who are not entitledto reinstatement, to determine :(a)Whether the employees in voting group (1) desire to be rep-resented, for purposes of collective bargaining, by InternationalBrotherhood of Electrical Workers of America, Local Union No. 59,AFL, or by International Union of United Automobile, Aircraft andAgricultural Implement Workers of America, CIO, or by Interna-tional Association of Machinists, Lodge 1639, or by none;(b)Whether the employees in voting group (2) desire to be rep-resented,for purposes of collective bargaining, by InternationalBrotherhood of Electrical Workers of America, Local Union No. 59,AFL, or by International Union of United Automobile, Aircraft andAgricultural Implement Workers of America, CIO, or by Interna-tional Association of Machinists, Lodge 1639, or by none;(c)Whether the employees in voting group (3) desire to be rep-resented,for purposes of collective bargaining, by InternationalUnion of United Automobile, Aircraft and Agricultural ImplementWorkers of America, CIO, or by International Association of Ma-chinists, Lodge 1639, or by neither.7Matter of General Motors Corporation,etc., 82 N.L. R. B. 876;Matter of AmerloacEnka Corporation (Lowland),80 N. L. R. B. 298.Any participant in the elections herein may, upon itsprompt request to and approvalthereof by, the Regional Director, have itsname removed from the ballot.